Citation Nr: 0125684
Decision Date: 10/31/01	Archive Date: 12/03/01

Citation Nr: 0125684	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-23 010	)	DATE OCT 31, 2001
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2001) for hepatitis C as a result of a blood 
transfusion provided at a VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 26 to 
September 29, 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board denied the veteran's claim by a March 21, 2001, 
decision.  Thereafter, a motion for reconsideration was 
filed.  Pursuant to 38 U.S.C.A. § 7103(b) (West Supp. 2001), 
reconsideration was ordered.  The decision below by the 
reconsideration panel replaces the March 21, 2001, Board 
decision with respect to the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West Supp. 2001) for 
hepatitis C as a result of a blood transfusion provided at a 
VA medical facility.


FINDINGS OF FACT

1.  The veteran underwent heart surgery at a VA facility in 
October 1976.  He received a blood transfusion during the 
course of treatment.

2.  The veteran was diagnosed with chronic persistent 
hepatitis, by liver biopsy, in August 1978.

3.  The veteran's current diagnosis of hepatitis C has been 
confirmed by multiple serology evaluations since March 1994.  

4.  The veteran became infected with hepatitis C as a result 
of a blood transfusion at the VA medical facility.


CONCLUSION OF LAW

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C as a result of a blood transfusion received at a 
VA medical facility is warranted.  38 U.S.C.A. § 1151 (West 
Supp. 2001); 38 C.F.R. § 3.358 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Associated with the claims folder are VA hospitalization and 
treatment records for a period extending from September 1976 
to January 2000.  The records reflect that the veteran was 
hospitalized at a VA facility from September to October 1976.  
He underwent coronary artery bypass graft (CABG) surgery in 
October 1976.  Records from that period of hospitalization 
show that he was given a transfusion of eight units of blood.  
The remaining records associated with that period of 
hospitalization do not show any liver related problems.  
There is no record of a consent signed by the veteran to 
indicate that he was informed that he might develop hepatitis 
as a result of his surgery and/or transfusion.

A second hospital summary, for a period from July 1978 to 
September 1978, shows that a diagnosis of chronic persistent 
hepatitis was made based upon a liver biopsy performed in 
August 1978.  The summary noted that the infection was 
probably secondary to multiple blood transfusions.  

Additional treatment records for the period from March 1994 
to January 2000 reflect ongoing treatment for hepatitis.  Of 
note is another liver biopsy report, dated in March 1994, 
which shows a diagnosis of nonspecific mild chronic hepatitis 
and portal fibrosis.  Additional serology test results, from 
1994 and thereafter, indicate that the veteran is infected 
with hepatitis C.

A statement was received from a VA physician in August 1998.  
The statement was dated in December 1980.  The VA physician 
recounted that the veteran underwent multiple blood 
transfusions during heart surgery in 1976 and 1977.  It was 
noted that he had abnormal blood tests for liver function in 
August 1978.  Liver biopsy showed chronic persistent 
hepatitis in August 1978.  The VA physician remarked that 
there were no laboratory data concerning serology before the 
transfusion.  However, he opined that it was most likely that 
the veteran contracted hepatitis B from blood transfusions 
received in 1976 or 1977.

The veteran was afforded a VA examination in November 1998.  
The examination report indicates that a review of the medical 
records revealed a history of a diagnosis of "hepatitis C" 
in 1977 that was attributed to blood transfusions for CABG 
surgery in 1975 and 1976.  The examiner provided a diagnosis 
of chronic hepatitis C with no cirrhosis and no pancreatic 
disease.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 1999.  The examiner reviewed 
possible risk factors of infection for hepatitis C.  The CABG 
surgery in October 1976 was listed as the only likely risk 
factor as there were no other known transfusions, no 
intravenous drug use, occupational exposure, or other 
possible sources of infection.  The examiner reviewed the 
different serology results from tests conducted over the 
years, as well as the results from the several liver 
biopsies.  The final diagnosis was hepatitis C infection.  
The examiner added that, because there was a lack of other 
risk factors by history, it was likely that the veteran 
contracted hepatitis C through a blood transfusion during 
CABG surgery in 1976 or 1977.  The examiner also noted that 
the records provided did not include the records of a CABG 
surgery in 1977 nor the actual results of the liver biopsy 
and the allegedly positive serology for hepatitis B.  It was 
noted that all test results for hepatitis B antigen and 
antibodies performed at Hines VA medical center (VAMC) since 
1994 were negative.

The veteran testified at a hearing at the RO in February 
2000.  He testified regarding his CABG surgery in October 
1976 and his need for a blood transfusion.  The veteran said 
that he thought he was told he had hepatitis about a week 
after his surgery.  He also testified about the December 1980 
letter from the VA physician who thought that the veteran's 
hepatitis infection was due to blood transfusions during his 
surgery at the VA facility.  

The veteran testified at a videoconference hearing in July 
2000.  He reported on his CABG surgery in October 1976 and 
need for a transfusion.  He said he was told that he had 
hepatitis about a week after his surgery and that it was due 
to his transfusion.  

II.  Analysis

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West Supp. 2001) for 
hepatitis C disability, claiming that he incurred hepatitis C 
as a result of a blood transfusion at a VA facility in 
October 1976 and that he now has a current disability as a 
result.  Specifically, the veteran alleges that he has 
suffered liver damage that has not responded to treatment.

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended in 1996 and the amendments were made applicable to 
claims filed on or after October 1, 1997.  See, e.g., Jones 
v. West, 12 Vet. App. 460, 463 (1999); VAOPGCPREC 40-97 (Dec. 
31, 1997).  Therefore, because the veteran filed his claim 
for benefits under § 1151 in August 1998, this claim must be 
decided under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151, as enacted by Public Law No. 104-204, 
§ 422, 110 Stat. 2926-27 (1996).

VA issued regulatory amendments to effectuate section 422 of 
Public Law No. 104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  
However, those amendments were subsequently rescinded, as 
part of a litigation settlement, and the previously used 
regulatory language was restored.  63 Fed. Reg. 1,131 (Jan. 
8, 1999).  At present, therefore, claims for benefits under 
§ 1151 which were filed before October 1, 1997, must be 
adjudicated under the earlier version of the statute, and by 
the regulations currently published in the Code of Federal 
Regulations.  Those claims for benefits under section 1151 
filed on or after October 1, 1997, such as the veteran's, are 
governed by the current version of the statute, and by the 
existing regulations to the extent that they do not conflict 
with the statute.  38 C.F.R. § 3.358 (2001).  

Amendments to 38 U.S.C.A. § 1151, made by Public Law 104-204, 
require a showing not only that the VA treatment in question 
resulted in additional disability or death, but also that the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability or death was an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2001).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358 (2001).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b) (2001).

It is necessary to show that additional disability actually 
resulted from such disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, and that the additional 
disability was not merely coincidental therewith.  The mere 
fact of aggravation, alone, will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury suffered as a result of 
hospitalization, an examination, or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(1), (2) (2001).  

As noted above, the medical evidence shows that the veteran 
underwent surgery at a VA facility in October 1976.  The 
evidence also shows that the veteran received a blood 
transfusion as part of the treatment rendered.  The veteran 
was diagnosed with chronic persistent hepatitis, by way of a 
liver biopsy, in August 1978.  This diagnosis was related to 
the blood transfusion by statement from a VA physician in 
December 1980.  

Subsequent laboratory serology studies identified the 
veteran's form of hepatitis as hepatitis C.  This diagnosis 
was also related to the VA blood transfusion by a VA examiner 
in September 1999.  There is no medical evidence of record to 
contradict a finding that the veteran's current disability, 
in the form of hepatitis C, resulted from the blood 
transfusion received during VA hospital treatment.  

As indicated above, where there is no willful misconduct, 
benefits under 38 U.S.C.A. § 1151 are warranted if the 
proximate cause of additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part, or the proximate 
cause was an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West Supp. 2001).  In the veteran's case, there is no 
suggestion in the record of carelessness, negligence, lack of 
proper skill, error in judgment, or other similar instance of 
fault.  Nevertheless, it appears from the circumstances that 
the development of hepatitis C was an event that was not 
reasonably foreseeable.  It is clear that the development of 
hepatitis was not merely coincidental with the blood 
transfusion nor the continuance or natural progress of pre-
existing hepatitis or some other underlying disease.  As 
suggested by the 1980 examiner's comments regarding 
"hepatitis B," hepatitis C was not then a clinical entity 
considered as a foreseeable result of a blood transfusion.  
Indeed, it was not until many years later that the veteran's 
hepatitis was identified as type C, not type B.  Accordingly, 
it is the determination of the Board that a causal connection 
exists between his blood transfusion during VA 
hospitalization in October 1976 and an event not reasonably 
foreseeable-the development of hepatitis C.  Accordingly, 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 is 
warranted.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The Board further notes that 
VA recently promulgated new duty-to-assist regulations in 
order to implement the provisions of the VCAA.  See Duty to 
Assist, 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In deciding this case, the Board has considered 
the applicability of the VCAA and finds that the new law does 
not preclude the Board from proceeding to an adjudication of 
the veteran's claim.  This so because the Board's action in 
this case represents a grant of the benefit sought by the 
veteran.  Consequently, there is no prejudice to the veteran 
in not returning this case to the RO for re-adjudication 
under the new law.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
hepatitis C is granted. 



			
	Barry F. Bohan	F. Judge Flowers
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	Mark F. Halsey
	Member, Board of Veterans' Appeals

 



Citation Nr: 0108314	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-23 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for hepatitis C as a result of blood 
transfusions provided at a VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran, who had 
active service from February 1953 to September of 1953, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Hepatitis C is not shown to be due to negligence or fault 
on the part of VA treatment providers.



CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for hepatitis C as a result of blood transfusions provided at 
a VA medical facility have not been met.  38 U.S.C.A. 
§ 1151(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.358 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's 
statutory duty to assist him in the development of facts 
pertinent to his claim.  Specifically, the RO has afforded 
the veteran comprehensive examinations and has obtained all 
records of treatment reported by the veteran.  He also 
offered testimony at hearings in support of his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  As such, the Board believes that 
the case is ready for appellate review.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).  The provisions of 38 U.S.C.A. § 1151 have 
recently been amended, and the amended statute indicates that 
a showing of negligence or fault is necessary for entitlement 
to compensation for claims filed on or after October 1, 1997, 
as is the situation in this case.  But see generally Brown v. 
Gardner, 513 U.S. 115 (1994) (regarding the applicable law 
for cases submitted prior to October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

In this case, the veteran has asserted that he incurred 
hepatitis C as a result of blood transfusions provided by the 
VA during heart surgery in the 1970s.  During his July 2000 
videoconference hearing before the Board, he argued that the 
screening procedures for blood during that time were 
inadequate, as compared to those now used.  The veteran also 
provided testimony on this matter at a February 2000 RO 
hearing.

The Board has reviewed the medical evidence of record and 
finds that the evidence supports the veteran's contention 
that his hepatitis C was directly related to blood 
transfusions provided at a VA facility.  Medical records from 
a VA hospitalization in September and October of 1976 confirm 
that blood transfusions were provided in conjunction with a 
coronary artery bypass.  A statement from a VA physician, 
dated in December 1980, indicates that the veteran had been 
found to be hepatitis B surface antibody positive and that it 
was most likely that the veteran contracted hepatitis B from 
blood transfusions in 1976 or 1977.  Moreover, the examiner 
who conducted the veteran's September 1999 VA examination 
opined that it was "likely" that he contracted hepatitis C 
through the noted blood transfusions because of the lack of 
other risk factors.  Significantly, the Board has found no 
evidence of record contradicting these opinions.  

However, the Board's inquiry on this matter does not end 
here.  The veteran's current claim was received by the RO in 
August 1998, and, as noted above, entitlement to compensation 
under 38 U.S.C.A. § 1151 may not be granted in cases where 
the claim was received on or after October 1, 1997 unless the 
finding of a causal relationship between VA treatment and a 
current disability is accompanied by a finding of negligence 
or other fault on the part of VA treatment providers.  

In this case, no such negligence or fault has been suggested 
by the VA treatment records from the 1970s, the VA physician 
who provided the December 1980 statement, or the VA 
physicians who examined the veteran in November 1998 and 
September 1999.  While the veteran has provided testimony as 
to the inadequate screening of blood in the 1970s, he has not 
described any medical opinion or other evidence that would 
confirm that such inadequate screening resulted from 
negligence or other fault on the part of the VA.  Moreover, 
the veteran's own lay contentions do not constitute competent 
medical evidence, as he has not been shown to possess medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

Overall, the Board has considered all of the evidence of 
record but concludes that, in the absence of a showing or 
negligence or fault on the part of VA treatment providers, 
the preponderance of this evidence is against the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C as a result of blood transfusions provided at a 
VA facility.  In reaching this conclusion, the Board 
acknowledges that the VA is required to resolve the benefit 
of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 


ORDER

Compensation under 38 U.S.C.A. § 1151 for hepatitis C as a 
result of blood transfusions provided at a VA medical 
facility is denied.



____________________________________
RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals

 

